DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 August 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by He (DE 202009004990 U1).
Regarding claims 1-2, He discloses a bicycle basket assembly (Fig. 6) comprising, a basket (20), a frame for the basket (11/12), a handlebar anchor (40) coupled to the frame and configured to be coupled to a bicycle handlebar, and a support brace (46) coupled to the handlebar anchor and securable under a handlebar stem of the bicycle (Fig. 6), the frame, the handlebar anchor, and the support brace configured to remain attached to the bicycle when the basket is removed from the frame (noting the basket 20 is removable from the frame by undoing zippers, unfolding portion 21, and disconnecting hook and loop portions 26/27).
Regarding claim 3, He discloses the basket includes flaps (noting each side of 21, Figs. 1 and 2) securable over the frame.
Regarding claim 4, He discloses the basket is collapsible (Fig. 1, to the degree that it is shown to be made of fabric and does not include any additional structure that would prevent the bag from being collapsed under sufficient force).
Regarding claim 5, He discloses the basket (20) hangs from the frame (11/12). 
Regarding claim 6, He discloses the basket is made of fabric (noting the last few lines of page 2 of the included document).
Regarding claim 7, He discloses the basket includes one or more handles (22).
Regarding claim 8, He discloses the frame forms a polygon (Figs. 1 and 2).
Regarding claim 9, He discloses the handlebar anchor includes a pair of spaced handlebar clamps (noting instances of 403).
Regarding claim 10, He discloses the handlebar anchor support brace (46) includes one or more straps attached to the handlebar anchor.
Regarding claim 11, He discloses a bicycle basket assembly (Fig. 6) comprising: a frame (11/12); a collapsible fabric basket (20, it is collapsible to the degree that it is shown to be made of fabric and does not include any additional structure that would prevent the bag from being collapsed under sufficient force) hanging from the frame (Fig. 1), and a handlebar anchor (noting the main portion of 40) coupled to the frame including a pair of spaced handlebar clamps (45) for coupling to a bicycle handlebar, the frame and the handlebar anchor configured to remain attached to the bicycle when the basket is removed from the frame (noting the basket 20 is removable from the frame by undoing zippers, unfolding portion 21, and disconnecting hook and loop portions 26/27).
Regarding claim 12, He discloses a support brace (46) coupled to the handlebar anchor and securable under a handlebar stem of the bicycle.
Regarding claim 13, He discloses the support brace includes one or more straps (46) attached to the handlebar anchor coupled to the support brace.
Regarding claim 14, He discloses the basket includes openable flaps (noting side portions of 21 are considered flaps) securable over the frame.
Regarding claim 15, He discloses the basket includes one or more handles (22).
Regarding claim 16, He discloses the frame forms a polygon.
Regarding claims 17 and 20, He discloses a bicycle basket assembly (Fig. 6) comprising: a basket (20), a frame for the basket (11/12), at least one handlebar clamp (45) associated with coupled to the frame and configured to be coupled to a bicycle handlebar, and a support brace (46) securable under a handlebar stem of the bicycle, the frame, handlebar clamp, and support brace configured to remain attached to the bicycle when the basket is removed from the frame (noting the basket 20 is removable from the frame by undoing zippers, unfolding portion 21, and disconnecting hook and loop portions 26/27).
Regarding claim 18, He discloses the handlebar clamp (45) resides underneath a planar handlebar anchor (Fig. 5, noting the top surface of the main portion of 40 is generally planar) secured to the frame.
Regarding claim 19, He discloses the handlebar anchor support brace includes one or more straps (46) attached to the planar handlebar anchor (via portions 47 and 403).
Regarding claim 21, He discloses the basket includes flaps (noting each side of 21, Figs. 1 and 2) securable over the frame.
Regarding claim 22, He discloses the basket is collapsible (Fig. 1, to the degree that it is shown to be made of fabric and does not include any additional structure that would prevent the bag from being collapsed under sufficient force).
Regarding claim 23, He discloses the basket (20) hangs from the frame (11/12). 
Regarding claim 24, He discloses the basket is made of fabric (noting the last few lines of page 2 of the included document).
Regarding claim 25, He discloses the basket includes one or more handles (22). 
Regarding claim 26, He discloses the frame forms a polygon (Figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 8, 11-16, 22, 24, and 26 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over He (DE 202009004990 U1) in view of Levine (US 4,542,839 A).
Regarding claim 4, 6, 22 and 24, to the degree that it can be argued that He does not disclose a collapsible basket, or that the basket is made of fabric.
Levine teaches the ability to have a similar handlebar mounted basket that is made of fabric and is collapsible (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of He and make the device collapsible because such a change would help to keep the basket of minimal size when the basket is not in use, which is a well-known characteristic of collapsible articles.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of He and make the basket out of fabric because such a change would require a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 8 and 26, to the degree that the frame of He is not a polygon (i.e. the corners are not sharp enough to be considered angles).
Levine teaches the ability to have a frame that is generally a polygon (23/24/25/26).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of He and make the frame a polygon shape because such a change would require a mere change in shape of a component. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 11, He applies as above but to the degree that it can be argued that the basket is not collapsible fabric.
Levine teaches the ability to have a similar handlebar mounted basket that is made of fabric and is collapsible (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of He and make the device collapsible because such a change would help to keep the basket of minimal size when the basket is not in use, which is a well-known characteristic of collapsible articles.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of He and make the basket out of fabric because such a change would require a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 12, He discloses a support brace (46) coupled to the handlebar anchor and securable under a handlebar stem of the bicycle.
Regarding claim 13, He discloses the support brace includes one or more straps (46) attached to the handlebar anchor coupled to the support brace.
Regarding claim 14, He discloses the basket includes openable flaps (noting side portions of 21 are considered flaps) securable over the frame.
Regarding claim 15, He discloses the basket includes one or more handles (22).
Regarding claim 16, to the degree that the frame of He is not a polygon (i.e. the corners are not sharp enough to be considered angles).
Levine teaches the ability to have a frame that is generally a polygon (23/24/25/26).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of He and make the frame a polygon shape because such a change would require a mere change in shape of a component. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Response to Arguments
Applicant's arguments filed 1 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that He does not teach the configuration as claimed and that the detent plate 30 mounted to the frame 10 becomes attached form the detent base 40 and then the frame10, and the detent plate 30 does not remain attached to the bicycle and the basket 20 is not removed from the frame. Examiner notes that this configuration is disclosed in the He reference. Examiner notes however, that the basket 20 is removable from the frame 10 by way of opening the envelope and removing the fabric basket. To the degree that the fabric basket is removable from the frame, the device is structurally capable of being fully attached to the bicycle handlebars, and the user can remove the fabric basket 20 from the frame 10 by undoing the envelope portion 21 thereby removing only the fabric basket and leaving all of the remaining portions attached to the bicycle handlebar. It is noted that the detent plate is not intended to be eliminated for this rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734